(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de la demandada y apelada para que se deses-time el recurso por no haber la demandante apelante radicado su alegato;
Por cuanto, aparece de los autos que la parte demandante ape-lante solicitó y obtuvo dé esta corte diez prórrogas de 30 días cada una del término para la radicación de su alegato-; que la última de dichas prórrogas expiró el día 13 de octubre de 1940; y que hasta la fecha la apelante no ha radicado su alegato ni solicitado nuevo término para su radicación;
Por lo tanto, de acuerdo con la regla número 42 del Reglamento de este Tribunal se desestima por abandono el recurso.
El Juez Asociado Sr. Todd, Jr., no intervino.